                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:19-cv-00203-RJC-DCK

SELENE WITHERS,                         )
                                        )
            Plaintiff,                  )
                                        )
             v.                         )
                                        )                   ORDER
KEVIN K. MCALEENAN, Secretary,          )
Department of Homeland Security,        )
Transportation Security Administration, )
and TRANSPORTATION SECURITY             )
ADMINISTRATION, Department of           )
Homeland Security,                      )
                                        )
            Defendants.                 )

      THIS MATTER comes before the Court on Defendants’ motion to dismiss,

(Doc. No. 16), and the Magistrate Judge’s Memorandum and Recommendation

(“M&R”), (Doc. No. 21).

I.    BACKGROUND

      On April 30, 2019, Plaintiff filed her pro se complaint against Defendants.

(Doc. No. 1.)   On August 14, 2019, Defendants filed a motion to dismiss the

complaint. (Doc. No. 10.) On August 26, 2019, Plaintiff filed a pro se amended

complaint. (Doc. No. 12.) As a result, Defendants’ motion to dismiss was denied as

moot on August 30, 2019. (Doc. No. 13.)

      Plaintiff’s amended complaint asserts claims for (1) hostile work environment

under Title VII of the Civil Rights Act of 1964, (2) race- and sex-based

discrimination under Title VII, (3) retaliation under Title VII, and (4) violation of




     Case 3:19-cv-00203-RJC-DCK Document 25 Filed 08/13/20 Page 1 of 3
the North Carolina Retaliatory Employment Discrimination Act, N.C. Gen. Stat. §

95-240 et seq. (Doc. No. 12.) On September 9, 2019, Defendants filed the instant

motion to dismiss Plaintiff’s amended complaint pursuant to Rules 12(b)(1) and

12(b)(6). (Doc. No. 16.) Defendants seek dismissal of Plaintiff’s first, second, and

third claims under Title VII to the extent that they are based on acts that were

complained of and adjudicated in a 2017 decision by the Equal Employment

Opportunity Commission (“EEOC”). Defendants also seek dismissal of Plaintiff’s

fourth claim under REDA. In the M&R, the Magistrate Judge found that the scope

of the claims in this lawsuit should be limited to events prior to September 13, 2011

and recommended that this Court grant Defendants’ motion and direct Plaintiff to

file a second amended complaint. (Doc. No. 21, at 9.) Thereafter, Plaintiff filed a

response to the M&R. (Doc. No. 23.)

II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. at § 636(b)(1); Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983).

III.   DISCUSSION

       After de novo review of the record, the M&R, and Plaintiff’s response to the

M&R, the Court concludes that the recommendation to grant Defendants’ motion to



                                          2

       Case 3:19-cv-00203-RJC-DCK Document 25 Filed 08/13/20 Page 2 of 3
dismiss is fully consistent with and supported by current law. Plaintiff’s response

to the M&R fails to make any objection thereto and instead asks that a decision be

postponed. (Doc. No. 23.) However, there is no valid basis for postponing ruling on

Defendants’ motion to dismiss. Therefore, the Court adopts the M&R.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.    The Magistrate Judge’s M&R, (Doc. No. 21), is ADOPTED;

      2.    Defendants’ motion to dismiss, (Doc. No. 16), is GRANTED; and

      3.    Within fourteen (14) days, Plaintiff is directed to file a second amended

            complaint consistent with this Order and the M&R.           Specifically,

            Plaintiff’s claims under Title VII should be limited to events prior to

            September 13, 2011.




                                Signed: August 13, 2020




                                         3

      Case 3:19-cv-00203-RJC-DCK Document 25 Filed 08/13/20 Page 3 of 3
